Citation Nr: 0108684	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-09 152	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a personality disorder 
with panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1984 to 
January 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision by the RO which denied service connection for 
a personality disorder with panic attacks.

The veteran has only claimed service connection for a 
personality disorder (with panic attack symptoms from the 
personality disorder), and this is the only issue addressed 
in the present Board decision.  The Board notes that if a 
chronic acquired psychiatric disorder is superimposed on a 
personality disorder, and the chronic acquired psychiatric 
disorder was incurred in or aggravated by service, service 
connection may be granted for the superimposed chronic 
acquired psychiatric disorder.  See 38 C.F.R. § 4.127 (2000).  
To date, the veteran has not claimed service connection for a 
superimposed chronic acquired psychiatric disorder, and such 
issue has not been adjudicated by the RO; if the veteran 
wishes to make such a claim, he should contact the RO.


FINDING OF FACT

The veteran had a personality disorder during and after 
service, and he has panic attack symptoms from the 
personality disorder.


CONCLUSION OF LAW


Service connection for a personality disorder with panic 
attack symptoms is barred by law.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active military service from October 1984 to 
January 1986.  He was discharged from service due to a 
personality disorder.  In November 1999, he filed a claim of 
service connection for a personality disorder.  Postservice 
medical records reveal a diagnosis of a personality disorder 
(and panic attack symptoms from the personality disorder).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 
Vet.App. 439 (1992).  

Since the veteran is claiming service connection for a 
condition which by law may not be service connected, there is 
no possibility that he could prevail in his claim, and thus 
there is no VA duty to assist him in further developing the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The Board concludes that 
service connection for a personality disorder with panic 
attack symptoms must be denied as precluded by law.  Sabonis 
v. Brown, 6 Vet.App. 426 (1994).


ORDER

Service connection for a personality disorder with panic 
attacks is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

